Order filed December 8, 2017




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00848-CV
                                  ____________

 IN THE MATTER OF THE MARRIAGE OF CONNIE DUE DILICK AND
                MATTHEW GERARD DILICK


                On Appeal from the County Court at Law No 1
                          Galveston County, Texas
                     Trial Court Cause No. 14-FD-2582

                                      ORDER

      This appeal was filed by intervenor Ron Sommers, as Chapter 7 Trustee for
Flat Stone, Ltd., Flat Stone II, Ltd., and Alabama & Dunlavy, Ltd. According to a
letter addressed to the county clerk and forwarded to this court, Sommers has not
made arrangements to pay for the clerk’s record because he believes he lacks
authority to do so because the Chapter 7 bankruptcy has been dismissed.

      This court requires a partial clerk’s record in order to determine certain
motions pending before the court. Accordingly, the Galveston County Clerk is
ordered to prepare, certify, and file a partial clerk’s record by December 18, 2017,
containing the following documents:
 Date Filed        Title

 04-10-2015        Petition in Intervention

 04-17-2015        Petitioner’s Answer to Petition in Intervention

 04-17-2015        Respondent’s Answer to Petition in Intervention

 05-11-2015        Respondent’s First Amended Answer to Petition in Intervention

 08-03-2015        Second Amended Answer to Intervention

 04-06-2017        Intervenors’ Notice of Nonsuit

 04-07-2017        Order of Dismissal — Non-Final

 07-18-2017        Order of Payment for Attorney Fees

 07-31-2017        Final Divorce Decree

 08-22-2017        Intervenors’ Motion for New Trial

 09-21-2017        Order Denying Intervenors’ Motion for New Trial



       If any of the above-listed items is not part of the case file, the county clerk is
directed to file a supplemental clerk’s record containing a certified statement that the
item is not a part of the case file.

       The partial clerk’s record is due by December 18, 2017.

                                       PER CURIAM




                                              2